DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-15, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Awwad (US 20100107661), hereinafter referred to as Awwad.

Re claims 1 and 11, Awwad teaches a method and a controller for a refrigeration system comprising:
a processor (70); and
a memory (e.g. ¶ 25, “memory of the controller 70”) comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising:
operating the refrigeration system in refrigeration mode (e.g. abstract, “a refrigeration mode” or cooling mode);
detecting a current access condition (e.g. ¶ 27, “the doors open”) into a refrigerated cargo space (e.g. ¶ 17, “cargo compartments 112, 114 and 116”);
directing at least one heat exchanger in the refrigerated cargo space into a defrost mode during the current access condition (e.g. ¶ 35, “the controller 70 will carry out step 212 by first determining which of the doors 113, 115 and 117, associated respectively with compartments 112, 114 and 116 and then initiating a defrost cycle of the main evaporator 40 if and only if, the door 113 to the forward compartment 112 is open”); and
e.g. see Fig 4, where the result is “NO” it continues in the cooling mode).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claims 2 and 12, Awwad teaches the controller of claim 11 and the method of claim 1, wherein the defrost mode includes heating the at least one heat exchanger (e.g. ¶ 34, “activates the electric defrost elements 80”).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claims 3 and 13, Awwad teaches the controller of claim 12 and the method of claim 2, wherein the at least one heat exchanger is heated with a resistive heater (e.g. ¶ 34, “the electric defrost elements 80”).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claims 4 and 14, Awwad teaches the controller of claim 11 and the method of claim 1, wherein the current access condition includes at least one of a door (e.g. ¶ 35, “doors 113, 115 and 117”) into the refrigerated cargo space in an open position (e.g. ¶ 35, “if and only if, the door 113 to the forward compartment 112 is open”).


Re claims 5 and 15, Awwad teaches the controller of claim 14 and the method of claim 4, wherein detecting the current access condition includes sensing an opening of at least one of the door or the hatch with an access point sensor (e.g. ¶ 35, “To facilitate the determination of which of the compartment doors is open during loading of product, a door sensor (not shown) may be installed, as in conventional practice, in operative association with each of the compartment doors to sense whether its associated door is open or closed and transmit a signal to the controller 70 indicating when that the door is open”).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claims 9 and 19, Awwad teaches the controller of claim 11 and the method of claim 1, wherein the refrigeration system is a transport refrigeration system (e.g. 100).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claims 10 and 20, Awwad teaches the controller of claim 11 and the method of claim 1, further comprising: directing the refrigeration system into a refrigeration mode when a length of time of the defrost mode e.g. ¶ 34, “After a preprogrammed time delay following initiation of the electric defrost cycle, the extent of which is within the ordinary skill in the art to select for the particular evaporator heat exchanger coils in use, the controller 70 will deactivate the electric defrost elements 80 to terminate the electric defrost cycle”).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awwad, as applied to claim 1 and 11 above, and in view of Zentner et al. (US Pat No. 6,772,597), hereinafter referred to as Zentner.

Re claims 6-8 and 16-18, Awwad teaches the controller of claim 11 and the method of claim 1, wherein the operations further comprise: detecting a current access condition into the refrigerated cargo space (e.g. ¶ 35). Awwad does not explicitly teach the limitation of determining a length of time between a preceding defrost mode and the detection of the current access condition; and entering a defrost mode if the length of time is greater than a predetermined amount of time and remaining in the refrigeration mode if the length of time is less than a predetermined amount of time; wherein determining a length of time between the preceding access condition and the detection of the current access action includes measuring the length of time from a beginning of the preceding defrost mode. 
However, Zentner teaches a refrigeration system having a defrosting mode comprising determining a length of time between a preceding defrost mode and a door access condition (C10-lns 21-30, “if a refrigerator door is left open, a refrigerator may enter into defrost operations every 2 hours. By requiring that a minimum time must elapse prior to entering defrost”); and entering a defrost mode if the length of time is greater than a predetermined amount of time and remaining in the refrigeration mode if the length of time is less than a predetermined amount of time (C10-lns 21-30, “The minimum time between defrosts ensures, for example, that a failed switch or a door open condition does not cause unnecessary defrost operations. For example, if a refrigerator door is left open, a refrigerator may enter into defrost operations every 2 hours. By requiring that a minimum time must elapse prior to entering defrost”); wherein determining a length of time between the preceding access condition and the detection of the current access action includes measuring the length of time from a beginning of the preceding defrost mode (implicit). 
Further, since the integration of minimum time would actuate the defrost when is reach the opening time would require to be greater than the minimum time. 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Awwad and integrated determining a length of time between a preceding defrost mode and the detection of the current access condition; and entering a defrost mode if the length of time is greater than a predetermined amount of time and remaining in the refrigeration mode if the length of time is less than a predetermined amount of time; wherein determining a length of time between the preceding access condition and the detection of the current access action includes measuring the length of time from a beginning of the preceding defrost mode, as suggested by Zentner, in order to avoid excessive defrost operations (see Zentner C10-lns 21-30).
.

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
Applicant arguments on page 6, that “Therefore, Awwad fails to direct “the refrigeration system into a refrigeration mode when the current access condition is no longer detected,” but rather directs the refrigeration system into a defrost mode based on “preprogrammed time delay.” Therefore, Awwad fails to disclose “directing the refrigeration system into a refrigeration mode when the current access condition is no longer detected” because Awwad operates on a “preprogrammed time delay” For at least this reason the rejection should be withdrawn”. The examiner notes that the time delay is used if the conditioned of the door is always yes, for example the defrost operation stops after the time delay while the door is opened. However, ¶ 35 of Awwad states that the defrost is performed only if the door is opened thus when the door is close the cooling mode is performed (see also Fig 4). Therefore, applicant’s arguments have not been found persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        9/28/2021